 

NITHOL WTOWd OL S¥ (WA 61/5/9) 3 aNwY NO Lau/MH Was #
SOD/M Ld Odadd 30 LON anv a
SO3/M SOd9qd 4aO LON a
SOD/M TOSEQ LIA LUBAaXS S,300 AM ¥
o O0°SbS *Z7LELL¢S Laou &
N Gad ‘Skdd § 9 MNS GHOSSE !S,HXA/M OD GWY !Lagas OANI aswo #
# AGW WO O8Y F GOA WHOA DAY ‘S.DOHVATINI #
ONZ S.d OF S.dS8HY SNOTLODAXOD FO “AlaG AM OW SY SOD #
Qa Wav 403 Og 3 aoud Yom Dax ¥
w “S,SOWWALNI Sid OL $,dSaU SNOIDOMWNOD JO “ALG AK OL S¥ SOD #
oD S.1d Ob Mav HOd OF 3 GOXd YOU O3R ‘S,OOWNSINI GNZ $,a OL Ft
© S.dSau S.HLIWNS OIVYD 7 INI SAOUNOS HLIVGH GUORXSM OL SY SOD 4
oO SOD/M TIOsra #
N LIM LOWS TWILINE S,8LIRS OYWAD 9F SADENOS HLIVEH auoaXan t
a SOO/M 9 Sid OL wyaoD 320 AIQ Aw 20 SN 8
° SOO/M TOSIG LIM Lowa S.a ¥#
a SOD/M TOSId LIN LOWa SNOZILIAYHYOD AO ‘ALG AM A
@ OWX/ET/E/S
> 9 GHW OL LOW Sid LNWYD 3 SSIWSIG OL LOW S.d AN@qd :0 a
& GQ OL S,NAW YOR OX GNZ S.d OL SY SOD ¥
{6T/€S) TAAAOWLS 9 AIONIMW ‘ATIIT ‘ALLA OL ATTIUW O .
SOO/M SI1d O02 LOW NO ATdMDY S10 OL BSHa S.a B
oy SOO/M 9 GWY OL HAV3T YOd TOW S,d OL SO4G0 NI ASH 6,900 AM 6
— SOD/M sia #
oS OL LOW S,0 OL dS3Y Sid OL ATTA .SMOTSOPUYOD 20 MOISIAIG AM J}
= LET AOD XWa SSOD/M F
S STG OF DOW S,d OL ASHY S.d OL KIAAU S,NOILOSHHOD 30 ‘AIG AM #
SOO/M Odaa dO LON 8
5 SOD 9 S:HXE/B INIVIGWOD SId Od LOW S.dad On asaHy
= $03 9 S,HX3/# 30d MHOL #
LL ~ 30 POVId NI SHTLYVd Lsaas OL 7 9 GWY OG HAWYAT WOA LON #
STWLLLINSAVYL -}
oO XWd HOWELW/M 6E/ST/2 GLO ISND OL NWKAAYN ADGAC Wa LIT ¥
a QVH/S (61/b/6 ANOD!WH 00:6 0 G6I/6/6 GL) O aaRnog io wt
~ ($/ZS) IRBAFOMLS 9 ATILIT ‘USONTW OF ABIIVA OS ,
Cc aqoud 403 OF Sid OL #
© S.:dSHU adAS S,HLIWS OZWHO % SHIWAOS HITWAH auoaxSN OL SW SOD
= aOud wod Ogu #
=) Sid OL S.dS@W¥ S,HLINS OIVYO F SHIWROS HLTWHH GuOaAXEA OL SY SOD ¥
3 SiWGW HOS OMY Sid OF #
QO S.dSH#H S:HLIWS SIWHD 7 ONT SSOun0S HLTYAH GYOTXAM OL S¥ S00 &
S.dSH¥ AQOSIA 18dHOD OL LON Sid OL S¥ SOD #
o LET AOD XWF ‘AO¥d WHOA Dax S,d OL asau #
oO IVILUWd S.\HLIWS JIWWOD 7 SHOWOOS HIIWVEH THOaXaM OL SW SOD FH
st SOO/M ddNS NI M¥I 20 OWA 8 SId OL LOW $,000 AM #
oO S.Kdw Hod OFM 3 GOWd YOA OAH ‘S,DNOMBALAI $,d OF SY S09 a
oO SOO/M HLINS #
> SIVYS 9 ONT SADUROS HLIVGH GUOSKSM JO SNY ‘LERHS OANI aSvO tt
Sa LI/S/6 GLO SADYNOS HLIVHH GHOAXTM OL SY SS Wa LYAD-¥F #
o SNOILIFAXOD AO "AIG AM OD SY (dS LT/S2/8) AaY/A WAS B
o ONT SHDYROS HLIWAH ¥
N avOsxKaM OL SY (SS LT/@2/8) TAM/M NOS !L1/8Z/@ GLa $s Wa aatT a
@M sez
a "BLS7SS LAX !€Ga a :AdD GO 9 WAS GHNSSL *ANIWTaWOD ‘OaNI aS¥YoD 9
O NOLLOW

4HOD 4O NOISTIAIG VWINIOYIA LSamM ~5a

i dowd VHSVAYTY

6U/LT/90
61/0T/90
6T/01/90
61/€0/90

6T/0T/S0
6T/E7/50
SI/SEZ/bO
61/22/60
61/90/50
61/60/60
61T/E0/50
6T/E0/b60
61/02/€0
6T/S7Z/€0
6T/2Z/E0
6T/B1/E0O
6T/b1/c0
6T/PI/EO
6T/OT/EO
6T/90/E€0
61T/90/€E0
61/90/E0
61/61/20
6T/S0/zad
6T/L0/20
8I/bI/EO
81/60/E0

at/Lo/€o
8T/S0/E€0

B1T/02/Z20
LE/OC/TT
£U/60/T1T
LT/0€/0T
LI/ZT/60
LTZTEs EO
LT/TE/BO
LI/L0/L0

g2L1va

ANmMUTHNWR DH

ANI

SHWITTIM ANLWO

986-9-LT

ASWo

[of

AYI1O LIMIT OO VHAWNYY = =Wd8S'P 6100 '€

G9€6 ON

‘d
Case 2:19-cv-00496 Document 1-3 Filed 07/03/19 Page 2 of 2 PagelD #: 27

é

SHON IYOT OL SW (RHd 61/5/9) 3 AWRY NO L2u/hM KOS
aT9aadq IQTaH OL SW (49d 61/5/39) 9 GRY NO ZAH/M RAS #

NOILOW

MY0D JO MOLSIAIG WINISDUIA LSAM ‘Sa

govd VHAWAYY

6TI/LI/90 96
6L/LI/90 Sg

aL AR1T

SWWITIIM KHIVO

986-9-“£T aswo

LEP

Wd8S'p 6100 €

AYITO LINQ OO VHMYNVY

S966 ON

‘d

(
